Exhibit 10.32

 

C:\Users\bsullivan.VERASTEM\Documents\SugarSync Shared Folders\Brian
Sullivan\Public\Administration\Logo\Verastem Logo.jpg
[vstm20151231ex1032d3c9d002.jpg]

 

December 1, 2015

 

 

 

 

John B. Green

BY HAND DELIVERY

 

RePart-Time Employment 

 

Dear Jack:

 

This letter memorializes certain mutual understandings with respect to your
employment with Verastem, Inc. (the "Company"). Reference is made to the
Employment Agreement between you the Company, dated as of March 10, 2013 (the
"Employment Agreement"). This letter supplements (and, to the extent of any
conflict, supersedes) the Employment Agreement.

 

We anticipate that, effective January 1, 2016, you will be employed on a
part-time basis, working three (3) days per week at approximately sixty percent
(60%) of your current full-time schedule. For so long as you continue to be
employed by the Company on this part-time basis, the Company will pay you a base
salary at the rate of $202,800, representing sixty percent (60%) of your base
salary on the date of this letter (your "Current Base Salary"). You will
continue to be employed on such part-time basis until otherwise agreed to in
writing between you and the Company, or until your employment is terminated by
you or the Company in accordance with Section 4 of the Employment Agreement.

 

Further, it is our shared understanding that in the event your employment with
the Company is terminated (i) by the Company other than for Cause as defined in
the Employment Agreement, or (ii) by you with or without Good Reason as defined
in the Employment Agreement, such termination will be treated as a termination
by the Company other than for Cause for all purposes. In the event of any such
termination, for purposes of Section 5(a)(i) of the Employment Agreement your
"then-current annual base salary" shall mean the base salary at the rate of
$338,000, being one hundred percent (100%) of your base salary as of the date of
this Letter.

 

The Company will reimburse you for your reasonable and actual legal fees
incurred in connection with the negotiation of this letter following receipt of
such substantiation and documentation of these expenses as may be reasonably
requested by the Company.

 

This letter may not be modified or amended, and no breach will be deemed to be
waived, except by a written agreement, signed by an authorized officer of the
Company and by you. Except as expressly provided herein, your Employment
Agreement will continue in full force and effect in accordance with its terms.
This letter is a Massachusetts contract and will be governed and construed in
accordance with the laws of the Commonwealth of Massachusetts, without regard to

 

 



 

--------------------------------------------------------------------------------

 

C:\Users\bsullivan.VERASTEM\Documents\SugarSync Shared Folders\Brian
Sullivan\Public\Administration\Logo\Verastem Logo.jpg
[vstm20151231ex1032d3c9d001.jpg]

any conflict of laws principles that would result in the application of the laws
of any other jurisdiction.

 

 

 

 

 

 

Very truly yours,

 

 

 

VERASTEM, INC.

 

 

 

/s/ Dan Paterson

 

 

 

Dan Paterson

 

Chief Operating Officer

 

 

 

 

 

 

 

 

 

Accepted and agreed:

 

 

 

/s/ John B. Green

 

 

 

John B. Green

 

 

 

 

 

 

Date:

12/1/2015

 

 

 

--------------------------------------------------------------------------------